                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       CHARLESTON DIVISION

IN RE: C.R. BARD, INC.
PELVIC REPAIR SYSTEM
PRODUCTS LIABILITY LITIGATION                                      MDL No. 2187

-------------------------------------------------
THIS DOCUMENT RELATES TO

Kelly Burnheimer, et al. v. C.R. Bard, Inc., et al.                       2:13-cv-08602


                            MEMORANDUM OPINION AND ORDER

         Pending are (1) Defendant’s Motion to Dismiss, filed by Tissue Science

Laboratories Limited (“TSL”) on March 30, 2018 [ECF No. 17]; and (2) Defendant

C.R. Bard, Inc.’s Notice of Joinder in Defendant Tissue Science Laboratories Ltd.’s

Motion to Dismiss, filed July 17, 2019 [ECF No. 23]. Defendant TSL asserts in the

first Motion [ECF No. 17], joined by C. R. Bard, Inc. (“Bard”) [ECF No. 23], that

plaintiffs’ case should be dismissed with prejudice for failure to comply with court

orders, including the failure to timely provide the defendants with required pretrial

discovery in violation of Pretrial Order Numbers 27, 28 and 275. Plaintiffs, who are

pro se, have not responded. It appears from the docket that the plaintiffs’ address is

not current.

         On July 10, 2019, the court entered a Show Cause Order directing plaintiffs to

show cause on or before July 24, 2019, why the defendant who filed the first motion

should not be dismissed. [ECF No. 22]. The court sent a copy of this order to plaintiffs
at their last known address and posted it on the court’s public website. Plaintiffs did

not show cause or otherwise respond.

      The court finds, pursuant to Rules 16 and 37 of the Federal Rules of Civil

Procedure and after weighing the factors identified in Wilson v. Volkswagen of Am.,

Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), that this case should be dismissed without

prejudice for plaintiffs’ failure to respond to the show cause order and otherwise

comply with discovery deadlines in compliance with the court’s previous pretrial and

other orders.

      Therefore, the court ORDERS that the motion to dismiss [ECF No. 17] is

GRANTED in part to the extent the moving defendant, joined by Bard, seeks

dismissal and DENIED in part insofar as defendants seek dismissal with prejudice.

The court ORDERS that the defendants are dismissed without prejudice. No other

defendants remain and the case is stricken from the docket and closed.

      The court DIRECTS the Clerk to send a copy of this order to counsel of record

and plaintiff at her last known address.

                                        ENTER:       August 8, 2019
